Reasons for allowance



1.	Claims 1-30 are allowed.


2.	The following is an examiner’s statement of reasons for allowance:

The closest prior art NPL CN108242991A explains an embodiment of the present invention, user equipment does not need to dispose additional power amplifier to support multiple radio-frequency module works Make, but multiple SIM voice and packet data concurrent services are supported based on time-division multiplex technology using a radio-frequency module, specifically to the uplink of double card Time division multiplexing receives the downlink of double card using main collection antenna and diversity antenna respectively. It is abundant when using time-division multiplex technology Ground, which is taken into account in the uplink TTI of a SIM, the characteristics of part is idle, is similarly in this part uplink TTI that would sit idle for The TTI of the uplink TTI of other SIM is used for transmitting the upstream data of other SIM, not only ensure that more SIM voice and packet data concurrent services, but also save Cost overhead.  Chin et al(US 2016/0338077A1) explains a UE determines the number of time slots within the vocoder frame overlapping with packet data time slots of the first RAT. The UE further determines whether the number of overlapping slots is above a threshold. Instead of prioritizing the vocoder frame of the second RAT by default, the UE prioritizes the first RAT SU et al(US 2018/0359760 ) explains channel  medium used to convey information from a sender (transmitter) to a receiver. In some standards, channel widths may be variable (e.g., depending on device capability, band conditions, etc.). For example, LTE may support scalable channel bandwidths from 1.4 MHz to 20 MHz. In contrast, WLAN channels may be 22 MHz wide while Bluetooth channels may be 1 MHz wide. Other protocols and standards may include different definitions of channels. Furthermore, some standards may define and use multiple types of channels, e.g., different channels for uplink or downlink and/or different channels for different uses such as data, control information, etc.  Li (20130203461) explains a sub-frame structure of TD-SCDMA and a TDMA frame structure of GSM.  In an embodiment, a radio frame via a TD-SCDMA radio interface acting as a time cycle is to specifically employ a sub-frame of TD-SCDMA as the time cycle. In another embodiment, a radio frame of TD-SCDMA may be used as the time cycle.The sub-frame of TD-SCDMA includes 7 normal time slots including TS0.about.TS6, and 3 special time slots including Downlink Pilot Time Slot (DwPTS), Guard Period (GP), and Uplink Pilot Time Slot (UpPTS). In this case, to determine if the two cards are to receive message in the time cycle which is set by using a TD-SCDMA radio frame via the radio interface means to determine if the two cards are to receive message in the time cycle from the start time point T0 to the end time point T4 of a sub-frame of TD-SCDMA. In other embodiments, a TDMA frame of GSM may act as a time cycle to determine if the two cards are to receive message in the time cycle.   Hou(US 2012/0314610) explains communication network using Time Division Multiple Access (TDMA) technology, such as GSM communication network. Embodiments of the present disclosure will be described by taking GSM communication network as an example. The present disclosure is implemented in a multi-SIM multi-standby single-communicating communication device, which includes only a set of communication modules and multiple SIM cards. The SIM card in traffic is referred to as a traffic card, and the SIM card not in traffic is referred to as a non-traffic card. When the traffic card finishes its service, the SIM card which was in traffic turns into a non-traffic card. Service provided by the traffic card may include voice service and data service. The voice service may include making and receiving calls. And the data service may include short message service, internet access service, and the like.
However regarding claim 1 and 23 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of: determining one or more slots for the first subscription for communicating in a  first direction and for the second subscription for communicating in a second direction, the first direction comprising one of an uplink direction or a downlink direction and the second direction comprising the other of the uplink direction or downlink direction different than the first direction; prioritizing communications of the first subscription in the one or more slots  over communications of the second subscription based at least in part on the determining; and communicating in the first direction using the first channel in the one or more slots according to the first subscription based at least in part on the prioritizing.
Further regarding claim 19 and 29 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of: receiving, from the UE, a message .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 

/GERALD A SMARTH/Primary Examiner, Art Unit 2478